THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

ROLAND MOYER,

Plaintiff, :

v. : 3:17-CV-2088
' (JUDGE MARlAN|)

WELLS FARGO, WELLS FARGO
ADV|SORS, and GEORGE VEN|ZELOS,

Defendants.

ORDER

 

AND NOW, THlS g D'\i, DAY OF OCTOBER, 2018, upon consideration of

Magistrate Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 19) for clear error or

manifest injustice, |T |S HEREBY ORDERED THAT:

1

2.
3.

. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.

Defendants’ lVlotion to Compel Arbitration and to Stay Proceedings (Doc. 8) is GRANTED.
The parties are hereby directed to arbitrate their claims in accordance with the terms

of their arbitration agreement

The above-captioned action is STAYED pending the outcome of arbitration.

The parties shall file a joint letter on or before January 7, 2019, updating the Court on

the status of the arbitration proceedings and shall do so every 90 days thereafter until

the arbitration has been completed or the action otherwise resolved.

x / 1 5 wi 52 .
F€obert munn-enf
United States District Judge

